L




OFFICE   OF   THE   ATTORNEY         GENERAL   OF   TEXAS
                        AUSTIN
that almls fbomolight 0x3 the question 16 the case of &i-ldans
V. Hdlna, (Sup. ct. MISS.) 96 zmla 2111 4 so. 2$,"0~  wJlh2.i
aonoemcd the Fir0 Insurance money on a courthouse that,btul
burned, und in xihiah the oowt adsi;

               * * l *If tbe property rrutI~ori~&lto bo
         insumd is destroyoc: by fire, money GclIcctud
         on the Ineuranurtccontract trikes tbo place of
         the property so Par a5 crcditcrr of tbo iwrmty
         are c u neemc it, and does not becohircD part of
         the pxmral county hmtl, to he paid out on cur-
         Dent. iqJoneee*   St fa a trust   Fuud,   to be usid
         oalyferthepurpoeooirepl&c3.ng         th3pmperty
         Our nnmrer to your first qucatlon it3 that the money
collectedas fire insuraamean   the echoolbuildlnp:destmyzd
by fire is a locsl achool ktd and can only be used for those
school purposes emm?ratod ln Bootion 2 of Article 2527.

         Pc rrill txm cndoztmr to ansuer your quostlon amber
two, nnd In order to do thin re abculd coneidor Chapter Mm-
tmn A (Rural nigh 5cbools), Title 49, of the lml~ed Cltil
5tntutee Of Texan. we rillnotquote     all of tbatchspter,bwt
only parts of Articles 2$22n sod 2822b. Article 2922a reads
In part ati followe,

              l& Qa a ohr g a ttsoud
                                   o uttty
                                        Intltls6ta tQ
         andSa~eeoetrPltfwhlelksh&lhtwMttwbe
         orgotti8Q& thsmnEity8eb801~~1
         haTQattmttho~tyw*lmotteoPmorQr8ru                                   .
         nisa 8cuol -t-Q**      w @PUP-c; Q-tam-
         ouaaamonmuauml~~&~lrutltan
         rottrhttudmd uwluflo    poptarwnt UBd SadQ-
         ptnIent#boal..~*khnin(CleuthcP~
         bttndmdM arty 8ahDl8Qu8 poptalrtiott far
         the puqtfmeoi e8tQWbhlag oad 0parrtSng
         -U--&P-                   u*thatthQ,
         emntyschoeltru8~lujomeroneor~m
         -II    who01 ai8trats or ow or more b&e-
         pQttd.OMt
                 U&W1 t%QtdOtO hQdlt& XQU t&U
         two 8unarQd pd arty QQzwl8Q~o popul*tiott
         ts8-n8QJtoQlds8triQt~rtmrhlnt-
         &xloram38ahola6tiop6pal*td.oaortuau
         lttdQpQttdcat
                     cus~0t  ltusag to htmdrod Qttd
         fiitJormors4tebelrrrUspoptlr8ffsa~~~q~
         appraru or t&e bsam of trnQtQe0 of Quh
         aoFloOldlotrlot.afP~**r*
         Article 2822b rQadainpart              aslkJllovs,

           3  Qttral hS@t eohoeldi&rlotsam,pro~%&3tA
         ror ip tkc prca~     wt*ela &tall be aluud
         aecamaoa ec&eol6iatriotm,    aad allotbe8'6ir
         txicte, whetherotmixut or lttdepetbdent,campo8-
         lngsuch rural hi& scbwldistricd      ~slxalllm
         referrditc In thlm &tasQlaOtttarp      c&c01
         dia tr 1 c ts; l l @

         ‘Th e e 0
                 sta tu tss   a r Q# with o u t q u c stlo a # th e o nu   ttta Q+
uhlCh lndlatlCl'80k ds%etiZ'kOt
                             UWi 8USlf#X@%
                                         ?eOl&X%8 dbtriOt                    ior
rursl hlgb scbeclpurpoaem+
         We think your qusstlon Is atuw~     by the Court of
Civil 4pcz~le at Austin in Its dlwt.tttsl0nof th0se drtlclw
In the cast ot c;hastaltlv. Uauldin, 32 S. V. (2cI)2m, $.n
auth uIl0f Justi0e uoc1mdon    alai&

              .* * *
              *If ue are wrrwt    In the wnclusion es-
         pressoil below Chat the trustees of the Grave-
         aor dlstrictbadno    authority to iymare the
         Smho01buUdin~    fvom tbePaatbordistrlotttheB
         re fareclear In th4vlw    thattbedistriot
         wurthas    jurlsdiation to enJoin the action,
         IndepQndQutiy of Whether an SppeU has beea
         t&c5 f+rom the aotloa or threatwed aetion.of
         UtQ 6Wweur     hoar&




         thatrouldharebeen           adttemionot        tbepr;dlperty
         fWi8 Its proper pttrp6e          mtd ob$eeta    Xl20 only
         wnwlidatSotlaf?e5tedby              tbegro@piBgWae      that
         oitbefkndawlle&.edfromtaxatlenforgeaeral
         taalntaauroe. The~omttQwhsp of eeboolbulldlEg8
         of thc~ewral    dlotrtot8remlaed             tbepmperty
         of those dlatrlots andwuldmtbedlrestextor
         larpaired by the trustees of the grouped district.
         rebellwe    and ao bold that in aftsapting te re-
         move tdtawho01 bulldIng the trustecrs were 8bout
         to parform a wbo~l~tmauthori~edaa&~
           A holding to the same effect was made in the oases
-+of Cwtnty 8oard of Sohool Trustees T. Kilson, 6 S. EC. (2d)
   ~6, and ~cl?hr~ilvr Tax Collector, 280 6. V. 2(10.

                our znsror to your secwd question Is that the
  Boardof       Trustee8 canrmtapproprlate   for the use snd beau-
  fit      OS the rural hlgb whwl    dztstriot created undtw ArtI-
  cles 2922k and 2D22b the money collected as fire lnsuranoe
  on the burn4 school buIldInK which belonged to und uas
  used a5 an elcamntary scltoelby one of the cxxmnon school
  districts      conposln;; the rural hLgh lJclJ001district. .